           Case 1:20-cv-09275-VSB Document 25 Filed 11/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                           11/29/2020
BROOK BEVERAGE, INC.,                                     :
                                                          :
                                        Plaintiff,        :
                                                          :            20-cv-9275 (VSB)
                      -against-                           :
                                                          :                ORDER
PEPSI-COLA BOTTLING COMPANY OF :
NEW YORK, INC.,                                           :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of the November 25, 2020 status update provided by Plaintiff. (Doc. 23.)

In it, Plaintiff represents that the parties met and conferred and agreed that 1) Plaintiff would not

attempt to transfer any of the late Joseph Eliseo’s shares at issue in this litigation until the

issuance of Letters Testamentary, and 2) Defendant would not take any action to terminate its

distribution agreement with Plaintiff before December 15, 2020, when the parties intend to

provide a subsequent update. (Id.) The parties also request a telephonic with me on or shortly

after December 15, 2020. (Id.) Accordingly, it is hereby:

        ORDERED that the parties are directed to appear for a telephonic conference on

December 15, 2020 at 12 PM. The conference line is 888-363-4749 and the access code is

2682448.

SO ORDERED.

Dated: November 29, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
